DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,545,798. This is a statutory double patenting rejection.
Instant Application 17/237,904
US 10,545,798
1. A method comprising: 

receiving, at a forwarder device, a plurality of first chunks of data comprising one or more entries that include raw data that reflects activity in an information technology environment, wherein respective chunk boundaries of the plurality of first chunks are independent of entry boundaries of the one or more entries, wherein the entry boundaries occur in at least some of the plurality of first chunks, and wherein at least one of the one or more entries bridges at least two successive first chunks; 







resegmenting, at the forwarder device, the plurality of first chunks into a plurality of second chunks of data by scanning at least one first chunk for an entry boundary based on a source type of the plurality of first chunks; 







distributing, from the forwarder device, to a first indexer of a set of indexers, a first subset of the plurality of second chunks; 

determining, at the forwarder device, an occurrence of a configurable trigger event, wherein the trigger event comprises criteria for switching between indexers of the set of indexers; and 

in response to the trigger event, distributing, from the forwarder device, a second subset of the plurality of second chunks to a second indexer of the set of indexers, wherein each entry of the first and second subsets resides entirely within a single subset.
1. A method comprising:

receiving, at a forwarder device, a plurality of first chunks of data, the plurality of first chunks of data comprising one or more entries that include raw data produced by a component of an information technology environment and that reflects activity in the information technology environment, wherein respective first chunk boundaries of the plurality of first chunks of data are independent of entry boundaries of the entries, wherein the entry boundaries occur in at least some of the plurality of first chunks of data, wherein at least one of the entries bridges at least two successive first chunks of data, and wherein the entry boundaries are based on a source type of the plurality of first chunks of data;


re-chunking, at the forwarder device, the plurality of first chunks of data into a plurality of second chunks of data based on the entry boundaries (wherein by re-chunking based on entry boundaries requires a determination/scan of where the entry boundaries are. Therefore under its Broadest Reasonable Interpretation, the re-chunking limitation teaches the resegmenting limitation);



distributing, from the forwarder device, a first subset of the plurality of second chunks of data to a first indexer of a set of indexers,

determining, at the forwarder device, an occurrence of a trigger event, wherein the trigger event is configurable and comprises criteria for switching between indexers of the set of indexers; and

in response to the trigger event, distributing, from the forwarder device, a second subset of the plurality of second chunks of data to a second indexer of the set of indexers, wherein each entry of the first and second subsets resides entirely within a single subset.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+12 of U.S. Patent No. 11,016,821 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both methods comprise substantially the same elements. For example the function performed by claim 1 are the same and obvious variations of the steps shown in claim 1 of patent ‘832.
The differences between the claims are bold in the table below
Instant Application 17/237,904
US 11,016,821 B2
1. A method comprising: 
receiving, at a forwarder device, a plurality of first chunks of data comprising one or more entries that include raw data that reflects activity in an information technology environment, wherein respective chunk boundaries of the plurality of first chunks are independent of entry boundaries of the one or more entries, wherein the entry boundaries occur in at least some of the plurality of first chunks, and wherein at least one of the one or more entries bridges at least two successive first chunks; 



resegmenting, at the forwarder device, the plurality of first chunks into a plurality of second chunks of data by scanning at least one first chunk for an entry boundary based on a source type of the plurality of first chunks; 


distributing, from the forwarder device, to a first indexer of a set of indexers, a first subset of the plurality of second chunks; 

determining, at the forwarder device, an occurrence of a configurable trigger event, wherein the trigger event comprises criteria for switching between indexers of the set of indexers; and 

in response to the trigger event, distributing, from the forwarder device, a second subset of the plurality of second chunks to a second indexer of the set of indexers, wherein each entry of the first and second subsets resides entirely within a single subset.
1. A method comprising:
receiving, at a forwarder device, a plurality of first chunks of data comprising one or more entries that include raw data that reflects activity in an information technology environment, wherein respective chunk boundaries of the plurality of first chunks are independent of entry boundaries of the one or more entries, wherein the entry boundaries occur in at least some of the plurality of first chunks, and wherein at least one of the one or more entries bridges at least two successive first chunks;



resegmenting, at the forwarder device, the plurality of first chunks into a plurality of second chunks of data by scanning at least one first chunk for an entry boundary based on a criteria of an accessed entry boundary rule of a plurality of different entry boundary rules;

distributing, from the forwarder device, to a first indexer of a set of indexers, a first subset of the plurality of second chunks;

determining, at the forwarder device, an occurrence of a configurable trigger event, wherein the trigger event comprises criteria for switching between indexers of the set of indexers; and

in response to the trigger event, distributing, from the forwarder device, a second subset of the plurality of second chunks to a second indexer of the set of indexers, wherein each entry of the first and second subsets resides entirely within a single subset.

12. The method of claim 1 further comprising:
determining a source type of the plurality of first chunks of data; and
wherein the resegmenting the plurality of first chunks further comprises scanning at least one first chunk for an entry boundary of a first entry of the one or more entries in the at least one first chunk based on the source type of the plurality of first chunks.

The difference in the independent claim 1 of the patent includes limitation of “scanning at least one first chunk for an entry boundary based on a criteria of an accessed entry boundary rule of a plurality of different entry boundary rules” having more details which further narrows the claim of the patent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to read the broader limitations of the instant application from the narrower limitations of the patent as the patent anticipates the broader limitation of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vasan et al. (US PGPUB US 2014/0236889 A1) discusses receiving time-series data in block of different sizes which can later be segmented into discrete events based on a time stamp. The forwarders can then group data that falls within a common time span. A set of forwarders can then determine which indexer or indexers are to receive the data and forward the data to one or more indexers. See at least Vasan’s [0042-0048].
Patel et al. (US PGPUB US 2015/0347523 A1) discusses determining a trigger event to change the forwarding of data from one indexer to a different indexer based on received acknowledgement messages. See at least Patel’s [0045-47; 0125].
Das et al. (US 2013/0042008 A1) ELASTIC SCALING OF DATA VOLUME. See at least [0228-232], 
Driever et al. (US 2018/0095782 A1) COMPUTING SYSTEM INCLUDING INDEPENDENT COUPLING FACILITIES MAINTAINING EQUIVALENCY BASED ON SEQUENCE VALUES
Balasubramonian et al. (US 2017/0220256 A1) RETRIEVE DATA BLOCK FROM DETERMINED DEVICES
Marquess et al. (US 9,483,579 B2) Method, System And Computer Program For Adding Content To A Data Container. See at least Abstract.
Wang et al. (US 2015/0319234 A1) LOAD BALANCING SCALABLE STORAGE UTILIZING OPTIMIZATION MODULES. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195